EXHIBIT CERTIFICATIONS I, Donald R. Uzzi, certify that: 1. I have reviewed this Amendment No. 1 to the Annual Report on Form 10-K of Merisel, Inc.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. [Intentionally omitted]; 4. [Intentionally omitted]; 5. [Intentionally omitted]. Date: May 14, 2008 By: /s/Donald R. Uzzi Name: Donald R. Uzzi Title: Chairman, Chief Executive Officer and President
